KILKENNY, Circuit Judge*
(dissenting) :
The majority, in my opinion, has overlooked the nature of the power which is vested in appellant. Eminent domain is not dependent upon any specific grant. It is an attribute of sovereignty, limited and conditioned only by the just compensation clause of the Fifth Amendment. Hanson Lumber Co. v. United States, 261 U.S. 581, 587, 43 S.Ct. 442, 67 L.Ed. 809 (1923); Cherokee Nation v. Kansas Ry. Co., 135 U.S. 641, 656-657, 10 S.Ct. 965, 34 L.Ed. 295 (1890). Beyond question, the appellant had inherent authority to exercise its power of eminent domain in a territory occupied by an Indian Nation or Tribe. That is the holding in Cherokee Nation v. Kansas Ry. Co., supra. It is the view of the majority that the Congress, by its enactment of the Federal-Aid Highways Act, 72 Stat. 885, 23 U.S.C. § 101 et seq., intended to destroy, or at least limit, the sovereign’s inherent power of eminent domain so essential to its continued existence. I do not believe Congress intended any such result.
In promulgating this legislation, Congress declared that motor vehicle transportation was of major importance in the United States and that the construction of an adequate network of highways to serve the transportation needs of the country was of critical importance.1 It was further declared that a program of such magnitude, involving the expenditure of great sums of money, should be administered with the utmost speed and efficiency.2 That Congress intended that Federal-Aid highways should pass through Indian Reservations *322is demonstrated beyond question by the language of the original Act and its Amendments.3
It is my considered judgment that the phrase “owned by the United States”, as employed in 23 U.S.C. §§ 107(d) and 317(a), was never intended to include land in which the United States had no beneficial interest, such as the Indian trust lands here under scrutiny. The word “owned”, of course, has a variety of meanings. Its meaning in this legislation must be determined from the context in which it is used. The Congress itself distinguished between Indian lands, trust and individual, and other land. It went so far as to specifically define “roads * * * that are located within an Indian Reservation * * *.” 23 U.S.C. § 101. It uses the phrase “unappropriated and unreserved public lands” in the same paragraph in which it uses the phrase “nontaxable Indian lands, individual and tribal”. 23 U.S.C. § 120(c). If Congress had intended the phrase “owned by the United States”, as used in §§ 107(d) and 317(a), to cover Indian trust lands, the enactment of 23 U.S.C. § 120(g) was not only unnecessary, but was wholly inconsistent with §§ 107(d) and 317(a). Section 120(g) reads:
“The Secretary is authorized to cooperate with the State highway departments and with the Department of the Interior in the construction of Federal-aid highways within Indian reservations and national parks and monuments under the jurisdiction of the Department of the Interior and to pay the amount assumed therefor from the funds apportioned in accordance with section 104 of this title to the State wherein the reservations and national parks and monuments are located.”
Clearly, § 120(g) is special legislation concerned only with Indian land and certain other land under the jurisdiction of the Department of the Interior, as distinguished from other governmental agencies. The statute specifically designed for treatment of Indian lands should control. No matter how inclusive may be the general language of a statute, it will not be held to apply to a matter specifically dealt with in another part of the same enactment. Fourco Glass Co. v. Transmirra Corp., 353 U.S. 222, 77 S.Ct. 787, 1 L.Ed.2d 786 (1957); MacEvoy Co. v. United States, 322 U.S. 102, 64 S.Ct. 890, 88 L.Ed. 1163 (1944); Monte Vista Lodge v. Guardian Life Ins. Co. of America, 384 F.2d 126 (9th Cir. 1967).
That there was good reason to insert the provision in § 120(g) authorizing the Secretary to cooperate with the highway departments and the Department of the Interior in the construction of Federal-Aid highways within Indian Reservations, is beyond argument. When one governmental agency is trading with another on an exchange of common place “land owned by the United States”, it is like taking money from one pocket and putting it in another. In that atmosphere, there would be little reason to believe that a conflict would arise between the agencies which would result in a stalemate. Where, as here, the United States has no beneficial interest and the lands are actually administered by the Department of Indian Affairs and the Indian Tribal Government, the chances of a stalemate are not only suggested, but, in the absence of the power of eminent domain, quite predictable. In such case, the negotiations would not be on a basis of just compensation, but subject to the ever present threat of legal extortion. The Congress, in my opinion, never intended such a consequence.
True enough, the mention of “national parks and monuments” in the same sentence as “Indian reservations” in § 120(g), gives rise to a suspicion of ambiguity. The Congress, however, may have deliberately placed these specialized properties in the same general category with Indian reservations. Unquestion*323ably, national parks and monuments should receive different treatment than run-of-the-mill land “owned by the United States”. Be that as it may, the inclusion of “Indian reservations” land in § 120(g), by any reasonable rule of construction excludes this type of property from the provisions of § 107(d) and § 317(a).
The majority cites 25 U.S.C. §§ 311 and 357. I am convinced these sections are completely irrelevant and have no application to the problem before us. These statutes constitute part of the Act of March 3, 1901, c. 832, 31 Stat. 1058, enacted some 57 years prior to the emergency legislation in the Federal-Aid Highway Act of 1958. The 1901 legislation, on the acquisition of rights-of-way, is concerned solely with opening and establishing State highways through Indian reservations. In sharp contrast, the 1958 legislation, which we here construe, is concerned only with the acquisition of rights-of-way by the United States. There is nothing in the 1958 legislation which in any way indicates that it should be construed with the 1901 enactment. For that matter, the legislative history of the former demonstrates, beyond challenge, that the Congress intended to make it a clear, concise, up-to-date version of all existing Federal highway laws touching on the Federal-Aid highway program.4
Keeping in mind: (1) the declared purposes of the Federal-Aid Highway Act; (2) that the highway program was to move with such rapidity as to be completed within thirteen years from the date of the enactment in 1958; (3) the declared necessity of using the power of eminent domain; (4) the distinction in the Act itself between “lands owned by the United States”, and “Indian lands, tribal or individual”; (5) the language of the Treaty between the United States and the Yakama Nation of Indians, June 9, 1855, 12 Stat. 951, making provision for roads through the reservation; and (6) the uniform line of authority recognizing in appellant the right of eminent domain in connection with the condemnation of Indian lands, Henkel v. United States, 237 U.S. 43, 49-50, 35 S.Ct. 536, 56 L.Ed. 831 (1915); Missouri, Kansas & Texas Ry. Co. v. Roberts, 152 U.S. 114, 117-118, 14 S.Ct. 496, 38 L.Ed. 377 (1894); F.P.C. v. Tuscarora Indian Nation, 362 U.S. 99, 116, 80 S.Ct. 543, 4 L.Ed.2d 584 (1960); Nicodemus v. Washington Water Power Co., 264 F.2d 614 (9th Cir.1959); Minnesota v. United States, 305 U.S. 382, 389, 59 S.Ct. 292, 83 L.Ed. 235 (1939); Chippewa Indians of Minnesota v. United States, 305 U.S. 479, 59 S.Ct. 313, 83 L.Ed. 300 (1939), I express the opinion that the 1958 legislation in no way limits the exercise by appellant of its inherent power of eminent domain.
The judgment of the lower court should be reversed.

 Serving as United States District Judge at time of submission.


. 2 U.S.Code Congressional and Administrative News, 85th Congress, (2d Session), 1958, p. 8944.


. Id.


. 23 U.S.C. §§ 101,120(f), (g) and notes.


. 2 U.S.Code Congressional and Administrative News, 85th Congress, (2d Session), 1958, pp. 3942-3943.